DENIED and Opinion Filed May 18, 2020




                                             S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-20-00442-CV

                            IN RE JAMES H. GENTRY, Relator

             Original Proceeding from the 199th Judicial District Court
                               Collin County, Texas
                Trial Court Cause Nos. 199-81623-07, 199-81624-07,
                     199-81625-07, 199-81626-07, 199-81627-07

               MEMORANDUM OPINION NUNC PRO TUNC1
                 Before Justices Whitehill, Pedersen III, and Carlyle
                            Opinion by Justice Whitehill
        James H. Gentry has filed a petition for writ of mandamus requesting the

Court to compel the trial court to rule on his motion for order nunc pro tunc to correct

the trial court’s judgment. We deny relief.

        A petition seeking mandamus relief must contain a certification stating that

the relator “has reviewed the petition and concluded that every factual statement in

the petition is supported by competent evidence included in the appendix or record.”




1
  We issue this memorandum opinion nunc pro tunc to correct a clerical order in the style of the case
reflecting it applies to relator’s cases listed above and not just to cause no. 199-81623-07. The body of the
opinion is unchanged.
TEX. R. APP. P. 52.3(j).              The Court requires relator’s certification to state

substantially what is written in rule 52.3(j). See In re Butler, 270 S.W.3d 757, 758

(Tex. App.—Dallas 2008, orig. proceeding).                          Relator’s petition contains a

certification that his petition is “TRUE and CORRECT, to the best of my knowledge

under the threat of perjury. . . .” Thus, relator’s petition does not comply with the

certification requirement of rule 52.3(j). See id.

        Furthermore, as the party seeking relief, the relator has the burden of

providing the Court with a sufficient record to establish his right to mandamus relief.

Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Relator’s

record must meet the requirements of appellate rule of procedure 52.3. Rule

52.3(k)(1)(A) requires the relator to file an appendix with his petition that contains

“a certified or sworn copy of any order complained of, or any other document

showing the matter complained of.”2 TEX. R. APP. P. 52.3(k)(1)(A). Additionally,

rule 52.7(a)(1) requires the relator to file with the petition “a certified or sworn copy

of every document that is material to the relator’s claim for relief that was filed in

any underlying proceeding.” TEX. R. APP. P. 52.7(a)(1).


2
  Documents become sworn copies when they are attached to an affidavit or to an unsworn declaration
conforming to section 132.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 132.001;
Butler, 270 S.W.3d at 759; In re Taylor, 28 S.W.3d 240, 245, (Tex. App.—Waco 2000, orig. proceeding),
disapproved on other grounds by In re Z.L.T., 124 S.W.3d 163, 166 (Tex. 2003). The affidavit or unsworn
declaration must affirmatively show it is based on relator’s personal knowledge. See Butler, 270 S.W.3d
at 759. The affidavit or unsworn declaration is insufficient unless the statements in it are direct and
unequivocal and perjury can be assigned to them. See id. An affidavit or unsworn declaration would
comply with the rule if it stated, under penalty of perjury, that the affiant has personal knowledge that the
copies of the documents in the appendix are true and correct copies of the originals. See id.


                                                    –2–
      Relator has attached copies of documents to his petition, but the documents

are not certified or sworn copies and thus are not properly authenticated under the

rules of appellate procedure. Without a properly authenticated appendix containing

certified or sworn copies of documents, relator has not met his burden. See Butler,
270 S.W.3d at 759.

      Having concluded that relator’s petition does not meet the requirements in the

rules of appellate procedure for consideration of mandamus relief, we deny relator’s

petition. See Butler, 270 S.W.3d at 758–59.




                                          /Bill Whitehill/
                                          BILL WHITEHILL
                                          JUSTICE



200442F.P05




                                        –3–